                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


    BMO HARRIS BANK N.A.,

                        Plaintiff,                                      8:17CV461

         vs.                                                         AMENDED
                                                                 ORDER OF DISMISSAL
    DORAN POST,

                        Defendant.


        The Court has examined the previous dismissal, Filing No. 36, and has determined

that such dismissal applies to only one defendant, not both defendants.1 The previous

dismissal entered by this Court, Filing No. 36, is hereby vacated due to a clerical error.

This case is dismissed with prejudice without costs or attorneys’ fees against Doran Post.

        IT IS SO ORDERED.

        Dated this 7th day of March, 2019.


                                                      BY THE COURT:

                                                      s/ Joseph F. Bataillon
                                                      Senior United States District Judge




1 The other defendant, Canning Logistics Service, LLC, was previously dismissed pursuant to a default
judgment. Filing No. 21.
